Appeal by the People from an order of the Supreme Court, Kings County, entered July 21, 1976, which granted defendant’s motion to dismiss the indictment on the ground he was denied a speedy trial. Order reversed, on the law and the facts, motion denied and indictment reinstated. The record reveals that defendant was arraigned under the indictment on December 12, 1974. During the 16-month period from approximately Harch 12, 1975 until the dismissal of the indictment on July 21, 1976, the defendant made 8 requests for adjournments, to which 7 months and 8 days of the delay can be attributed. In addition, 5 adjournments on consent were responsible for approximately 6 months and 22 days of the delay. The time chargeable to the People approximates one month and three days, occasioned by the fact that an important witness for the prosecution could not be located and because the case had recently been reassigned to another Assistant District Attorney. Under these circumstances we believe the trial court erred in not granting the prosecution’s request on July 19, 1976 for a short adjournment in order to locate the missing witness and to allow the Assistant District Attorney just assigned to the case to familiarize himself with the file (see People v Kelly, 38 NY2d 633; People v Taranovich, 37 NY2d 442; People v Williams, 56 AD2d 667). Damiani, J. P., Titone, Rabin and Gulotta, JJ., concur.